Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 07/11/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1 and 15 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Status of Claims
Claims 8-10, 17 are cancelled.
This office action considers claims 1-7, 11-16, 18-25 pending for prosecution, of which, non-elected claims 7, 21-25 are withdrawn, and elected claims 1-6, 11-16, 18-20 are examined on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 1-6, 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites:
the plurality of first organic layers and the plurality of second organic layers comprise an organic layer directly adjacent to the first light emitting layer and an organic layer directly adjacent to the second light emitting layer, ….
the organic layer comprising the light emitting material comprises a base substance and the light emitting material doped in the base substance.
As seen above, two organic layers are introduced as “an organic layer” and then the organic layer is recited. It is not understood which one of the two organic layers is referred to – rendering the claim indefinite.
Appropriate corrections required.
For examination purposes, the examiner has interpreted the organic layer referring to the organic layer that is directly adjacent to the first light emitting layer.
Claims 2-6, 11-14 depend from claim 1.

Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(d) that forms the basis for the rejection set forth in this Office action:
 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

	Claim 18 recites: “wherein the organic layer comprising the second light emitting material, is formed of a base substance doped with the second light emitting material”. This limitation is part of claim 15 from which claim 18 depends. Claim 18 does not appear to further limit claim 15.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1-4, 11-13, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 20170194387 A1 – hereinafter Oh). 
	Regarding Claim 1, Oh teaches a light emitting device (see the entire document; Fig. 2; specifically, [0046]-[0072], and as cited below), comprising:

    PNG
    media_image1.png
    255
    437
    media_image1.png
    Greyscale

Oh – Fig. 2
a first electrode (EL1; Fig. 2; [0047] – “a first electrode EL1”); 
a first stack ({HTR1, EML1, ETR1}) on the first electrode (EL1); 
a first charge generation layer (CGL1 – [0046] – “a first charge generating layer CGL1”) on the first stack ({HTR1, EML1, ETR1}); 
a second stack ({HTR2, EML2, ETR2}) on the first charge generation layer (CGL1); and 
a second electrode (EL2 – [0046] – “a second electrode EL2”) on the second stack ({HTR2, EML2, ETR2}), wherein 
the first stack ({HTR1, EML1, ETR1}) comprises a first light emitting layer (EML1 – [0046] - “a first emission layer EML1”) and a plurality of first organic layers (HTR1, ETR1 – see [0066-0067] for HTR1 being organic; see [0072] for ETR1 being organic; also [0016]), 
the second stack ({HTR2, EML2, ETR2}) comprises a second light emitting layer (EML2 – [0046] – “a second emission layer EML2”) and a plurality of second organic layers (HTR2, ETR2 – [0075] teaches HTR2 maybe same material as HTR1, therefore organic; [0076] teaches ETR2 maybe same material as ETR1 – therefore organic)), 
the first light emitting layer (EML1) and the second light emitting layer (EML2) are to generate blue light ([0048] – “Each of the first emission layer EML1 and the second emission layer EML2 emits blue light”), 
the plurality of first organic layers (HTR1, ETR1) and the plurality of second organic layers (HTR2, ETR2) comprise an organic layer (HTR1) directly adjacent to the first light emitting layer (EML1 – as shown in Fig. 2) and an organic layer (HTR2) directly adjacent to the second light emitting layer (EML2 – as shown in Fig. 2), 
the organic layer that is directly adjacent to the first light emitting layer (HTR1) comprising the light emitting material comprises a base substance ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative” – that is, the base susbtance) and the light emitting material doped in the base substance ([0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”).  
But, Oh as applied above does not expressly disclose at least one of the organic layer directly adjacent to the first light emitting layer or the organic layer directly adjacent to the second light emitting layer comprises a light emitting material, 
the light emitting material is a material to generate green light, red light, and/or orange light having a higher wavelength than that of the light generated by the first light emitting layer and the second light emitting layer.
However, in para. [0078] of the applicant’s specification states that HTL1 (which is part of HTR1) formed of “carbazole-based derivative” and Oh teaches in [0067] that HTR1 is formed of “carbazole-based derivative”, and applicant’s specification states in para. [0065] states that the EML1 host is formed of “anthracene derivative” and [0066] states EML1 dopant is formed of “Styryl derivative” and Oh teaches in [0079] the EML1 host is formed of “anthracene” and [0080 teaches the EML1 dopant is formed of “distyryl”. Therefore, Oh’s HTR1 and EML1 have the same material as applicant’s HTR1 and the EML1. Because the device of Oh has all the structural limitations of the claimed invention, Oh’s device is capable of operating in the manner claimed by the applicant including at least one of the organic layer directly adjacent to the first light emitting layer comprising a light emitting material and the light emitting material is a material to generate green light, red light, and/or orange light having a higher wavelength than that of the light generated by the first light emitting layer and the second light emitting layer. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 2, Oh teaches the light emitting device of claim 1, wherein the first stack ({HTR1, EML1, ETR1}) comprises a first hole transport region (HTR1={HTL1, HIL1}) between the first electrode (EL1) and the first light emitting layer (EML1) and a first electron transport region (ETR1={EIL1, ETL1}) between the first light emitting layer (EML1) and the first charge generation layer (CGL1), 
the second stack ({HTR2, EML2, ETR2}) comprises a second hole transport region (HTR2) between the first charge generation layer (CGL1) and the second light emitting layer (EML2) and a second electron transport region (ETR2) between the second light emitting layer (EML2) and the second electrode (EL2), 
each of the first hole transport region (HTR1={HTL1, HIL1}), the first electron transport region (ETR1={EIL1, ETL1}), the second hole transport region ({HTR2, EML2, ETR2}), and the second electron transport region (ETR2) comprises at least one organic layer (see [0066-0072] for them to be organic layers), and 
an organic layer (HTL1) that is selected from organic layers of the first hole transport region (HTR1={HTL1, HIL1}) and the first electron transport region (ETR1={EIL1, ETL1}) and that is directly adjacent to the first light emitting layer (EML1) comprises the light emitting material ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative”; [0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”, therefore HTL1 is a light emitting layer), and/or an organic layer that is selected from organic layers of the second hole transport region and the second electron transport region and that is directly adjacent to the second light emitting layer comprises the light emitting material (this portion of the claim is not required).  
Regarding Claim 3, Oh teaches the light emitting device of claim 2, wherein each of the first hole transport region (HTR1={HTL1, HIL1}) and the second hole transport region (HTR2) comprises at least one selected from a hole injection layer (HIL1) and a hole transport layer (HTR2), 
each of the first electron transport region (ETR1={EIL1, ETL1}) and the second electron transport region (ETR2) comprises at least one selected from an electron injection layer (ETL1) and an electron transport layer (ETR2), and 
at least one layer (HIL1) that is selected from the hole injection layer (HIL1), the hole transport layer (HTR2), the electron injection layer, and the electron transport layer (ETR2) and that is directly adjacent to the first light emitting layer (EML1) or to the second light emitting layer comprises the light emitting material (HIL1 is part of HTR1. ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative”; [0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”, therefore HIL1 is a light emitting layer).
Regarding Claim 4, Oh teaches the light emitting device of claim 2, wherein the first hole transport region (HTR1={HTL1, HIL1}) comprises a first hole injection layer (HIL1) and a first hole transport layer (HTL1) between the first hole injection layer (HIL1) and the first light emitting layer (EML1), 
the first electron transport region (ETR1={EIL1, ETL1}) comprises a first electron injection layer (EIL1) and a first electron transport layer (ETL1) between the first electron injection layer (EIL1) and the first light emitting layer (EML1), 
the second hole transport region (HTR2) comprises a second hole injection layer and a second hole transport layer between the second hole injection layer and the second light emitting layer ([0070] – “the second hole transport region HTR2 may include a second hole injection layer HIL2 and a second hole transport layer HTL2 disposed on the second hole injection layer HIL2, and the second hole injection layer HIL2 and the second hole transport layer HTL2 may be disposed as a one layer)”, 
the second electron transport region (ETR2) comprises a second electron injection layer and a second electron transport layer between the second electron injection layer and the second light emitting layer ([0077] – “the second electron transport region ETR2 may include at least one of the electron injection layer or the electron transport layer”), and 
at least one (HTL1) selected from the first hole transport layer (HTL1), the first electron transport layer (ETR1), the second hole transport layer (HTR2), and the second electron transport layer (ERT2) comprises the light emitting material (HTL1 is part of HTR1. ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative”; [0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”, therefore HTL1 is a light emitting layer).  
Regarding Claim 11, Oh teaches the light emitting device of claim 1, wherein the base substance has a lowest triplet excitation energy level (T1) higher than that of the light emitting material (the base substance is HTR1. HTR1 of Oh is formed of same material “carbazole-based derivative” – see Oh [0067] and is doped with dopant see Oh [0069]. Therefore, Because the device of Oh has all the structural limitations of the claimed invention, Oh’s device is capable of operating in the manner claimed by the applicant including the base substance has a lowest triplet excitation energy level (T1) higher than that of the light emitting material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 12, Oh teaches the light emitting device of claim 1, wherein the light emitting material is a phosphorescent light emitting material ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative”; [0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”, therefore HTL1 is a light emitting layer (that is, having a phosphorescent light emitting material)).  
Regarding Claim 13, Oh teaches the light emitting device of claim 1, wherein the first electrode is a reflective electrode ([0131] – “The first electrode EL1 may be a reflection type electrode”), and the second electrode is either a transmissive electrode or a transflective electrode ([0131] – “the second electrode EL2 may be a transmission type electrode or a transflective type electrode”). 

Regarding Claim 15, Oh teaches a light emitting device (see the entire document; Fig. 3; specifically, [0046]-[0072], and as cited below), comprising:

    PNG
    media_image2.png
    316
    440
    media_image2.png
    Greyscale

Oh – Fig. 3
a first electrode (EL1; Fig. 3; [0047] – “a first electrode EL1”); 
a hole transport region (HTR1) on the first electrode (EL1) and comprising at least one organic layer (see [0066-0067] for HTR1 being organic); 
a light emitting layer (EML1 – [0046] - “a first emission layer EML1”) on the hole transport region (HTR1) and comprising a first light emitting material (see [0079] for material of EML1 and also [0016]); 
an electron transport region (ETR1) on the light emitting layer (EML1) and comprising at least one organic layer (see [0072] for ETR1 being organic; also [0016]); and 
a second electrode (EL2 – [0046] – “a second electrode EL2”) on the electron transport region (ETR1), wherein an organic layer (HTL1 – part of HTR1 – see [0077]), selected from organic layers of the hole transport region (HTR1) and the electron transport region (ETR1), that is in contact with the light emitting layer (EML1) comprises a second light emitting material different from the first light emitting material ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative” – that is, HTL1 has a second light emitting material and EML1 may be formed of “bis(naphthalen-2-yl)anthracene (MADN)” – [0079]. Therefore, they are different), 
wherein, 
the first light emitting material is a material to generate blue light ([0124] – “the first emission layer EML1 emitting first blue light”),
the organic layer (HTL1) comprising the second light emitting material comprises a base substance and the light emitting material doped in the base substance ([0067] – “When the first hole transport region HTR1 includes the hole transport layer HTL, the first hole transport region HTR1 may include a carbazole-based derivative” – that is, a base susbtance) and the light emitting material doped in the base substance ([0069] – “The first hole transport region HTR1 may further include a charge generating material other than the above-described materials to improve conductivity. The charge generating material may be dispersed in the first hole transport region HTR1 uniformly or non-uniformly. The charge generating material may be, for example, a p-dopant”).  
But, Oh does not expressly disclose the second light emitting material is a material to generate green light, red light, and/or orange light having a higher wavelength than that of the first light emitting material.
However, in para. [0078] of the applicant’s specification states that HTL1 (which is part of HTR1) formed of “carbazole-based derivative” and Oh teaches in [0067] that HTR1 is formed of “carbazole-based derivative”, and applicant’s specification states in para. [0065] states that the EML1 host is formed of “anthracene derivative” and [0066] states EML1 dopant is formed of “Styryl derivative” and Oh teaches in [0079] the EML1 host is formed of “anthracene” and [0080 teaches the EML1 dopant is formed of “distyryl”. Therefore, Oh’s HTR1 and EML1 have the same material as applicant’s HTR1 and the EML1. Because the device of Oh has all the structural limitations of the claimed invention, Oh’s device is capable of operating in the manner claimed by the applicant including at least one of the organic layer directly adjacent to the first light emitting layer comprising a light emitting material and the light emitting material is a material to generate green light, red light, and/or orange light having a higher wavelength than that of the light generated by the first light emitting layer and the second light emitting layer. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 19, Oh teaches the light emitting device of claim 15, wherein, a charge generation layer (CGL1), a second hole transport region (HTR2), a second light emitting layer (EML2), and a second electron transport region (ETR2) are sequentially stacked between the electron transport region (ETR1) and the second electrode (EL2), 
the second hole transport region (HTR2) and the second electron transport region (ETR2) comprise at least one organic layer (HTL1 part of HTR2 – HTR1 and HTR2 may be same material – see [0075]), and 
a layer (ETR2) adjacent to the second light emitting layer (EML2) comprises a third light emitting layer different from the first light emitting material ([0076] teaches ETR1 and ETR2 formed of same material. [0072] teaches ETR1 formed of “tris(8-hydroxyquinolinato)aluminum (Alq3)”. EML1 may be formed of “bis(naphthalen-2-yl)anthracene (MADN)” – [0079]. Therefore, they are different).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lee et al. (US 20180090718 A1 – hereinafter Lee).
Regarding Claim 14, Oh teaches claim 1 from which claim 14 depends.
But, Oh does not expressly disclose a capping layer on the second electrode.
However, it is well known in the art to form a capping layer on the second electrode as is also taught by Lee (Lee Fig. 9 shows CPL 230 on Cathode 470; [0137] – “a capping layer 230 on the OLED 401”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a capping layer on the second electrode as taught by Lee into Oh.
An ordinary artisan would have been motivated to integrate Lee structure into Oh structure in the manner set forth above for, at least, this integration will provide the obvious benefit of “o protect the OLED and effectively (or suitably) extract light generated in the organic emissive layer” – Lee – [0005].
Allowable Subject Matter
       Claims 5-6, 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 5: wherein the first hole transport region comprises a first hole injection layer, a first hole transport layer between the first hole injection layer and the first light emitting layer, and a first electron blocking layer between the first hole transport layer and the first light emitting layer,
the first electron transport region comprises a first electron injection layer, a first electron transport layer between the first electron injection layer and the first light emitting layer, and a first hole blocking layer between the first electron transport layer and the first light emitting layer, 
the second hole transport region comprises a second hole injection layer, a second hole transport layer between the second hole injection layer and the second light emitting layer, and a second electron blocking layer between the second hole transport layer and the second light emitting layer, 
the second electron transport region comprises a second electron injection layer, a second electron transport layer between the second electron injection layer and the second light emitting layer, and a second hole blocking layer between the second electron transport layer and the second light emitting layer, and 
at least one selected from the first electron blocking layer, the first hole blocking layer, the second electron blocking layer, and the second hole blocking layer comprises the light emitting material.
Claim 6 depends from claim 5.
Regarding claim 16: wherein the hole transport region comprises a hole injection layer, a hole transport layer between the hole injection layer and the light emitting layer, and an electron blocking layer between the hole transport layer and the light emitting layer, the electron transport region comprises an electron injection layer, an electron transport layer between the electron injection layer and the light emitting layer, and a hole blocking layer between the electron transport layer and the light emitting layer, and the electron blocking layer and the hole blocking layer comprise the second light emitting material.
Regarding claim 20: wherein the third light emitting material is the same material as the second light emitting material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898